DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4, 6-13, and 17-24 are currently pending. Claims 7, 9-12, 17, 18, 20, 21, and 24 have been amended.
Claim Objections
Claims 8, 11, 17, and 18 are objected to because of the following informalities:
“wherein said reagent” in line 1 of claim 8 should read “wherein each of said reagent”
“said hydrophobic material” in line 5 of claim 11 should read “said layer of hydrophobic material”
“said reactive layer” in line 3 of claim 17 should read “a reactive layer”
“said hydrophobic material” in line 4 of claim 17 should read “said layer of hydrophobic material”
“divisions,” in line 2 of claim 18 should read “divisions (106),”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “each of said groups of capture divisions (111)” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. The “groups of capture divisions (111)” was not previously mentioned in claim 2 or in claim 1. To overcome this 35 U.S.C. 112(b) rejection, Examiner suggests to amend lines 1-3 of claim 11 to recite:
“The patch according to claim 2, wherein said plurality of capture divisions (106) is divided into groups of capture divisions (111), wherein each of said groups of capture divisions (111) is separated by a second divider (109) that is impermeable to water, wherein said second divider (109) is formed by”
	It is noted that this language is taken from claim 19, as claim 19 recites that the plurality of capture divisions (106), which is mentioned in claim 2, is divided into groups of capture divisions (111).
Allowable Subject Matter
Claims 1-4, 6, 7, 9, 10, 12, 13, and 19-24 are allowable.
Claims 8, 11, 17, and 18 would be allowable if rewritten to overcome the objections set forth in this Office Action.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Examiner agrees that claims 7, 9, 18, 20, 21, and 24 have been amended to overcome the claim objections set forth in the Non-Final Office Action mailed on 07 January 2022.
Examiner agrees that claims 10-12 and 17 have been amended to overcome the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 07 January 2022.
Examiner has contacted Ms. Jacqueline Sherman regarding potential Examiner’s Amendments on 07 June 2022. Ms. Sherman has indicated that she will contact the Applicant for approval of the amendments and will contact the Examiner if the Applicant has approved of these amendments. However, no response has been given.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791